DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments to the claims, filed 22 December 2021, are accepted and appreciated by the examiner.  Applicant has amended claims 1, 2, 8, 10, 15, 16, 21, 22, 24, and 26; has canceled claims 9, 14, 17, 19, and 20; and has introduced new claims 27 and 28.  Claims 16 and 24 are additionally canceled by Examiner’s Amendment, authorized by the Applicant.  Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, all previous objections and rejections to the claims are hereby withdrawn and claims 1-8, 10-13, 15, 18, 21-23, and 25-28, as further amended by Examiner’s Amendment introduced herein, are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Attorney Tina Chen on 6 January 2022.

The application has been amended as follows: 

2.	(Currently Amended)  The method of claim 1, wherein obtaining the real-time data further comprises receiving the real-time 

16. 	(Canceled)

24.	(Canceled)

The remaining claims are as presented in the amendment of 22 December 2021.

Reasons for Allowance
Claims 1-8, 10-13, 15, 18, 21-23, and 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed primarily on the basis of the inclusion of the limitations “wherein the outdoor sports venue is a golf course and the digital model of the outdoor sports venue comprises a plurality of rectangles, each rectangle representing a segment of a golf hole and each rectangle being characterized based on how the rectangle is bounded by canopy, and wherein the CFD model uses linear interpolation to map velocity components from an end of one rectangle to a beginning of a next rectangle” in combination with the remaining limitations of the claim.
Martin et al. (US PGPub 20180229080 – cited in IDS) is the closest prior art to the claimed invention.  Martin teaches the use of computational fluid dynamics model using real time weather and wind data to determine the flight of a ball and also teaches applying the method to golf.  However, Martin does not teach or suggest that “the digital model of the outdoor sports venue comprises a plurality of rectangles, each rectangle representing a segment of a golf hole and each rectangle being characterized based on how the rectangle is bounded by canopy, and wherein the CFD model uses linear interpolation to map velocity components from an end of one rectangle to a beginning of a next rectangle.”
Fostick (US PGPub 20020143729 – cited in previous PTO-892) teaches modeling a golf course using CAD tools in the context of a system that makes use of meteorological data such as wind speed and the distance a user can strike a golf ball.  However, Fostick does not teach or suggest “the digital model of the outdoor sports venue comprises a plurality of rectangles, each rectangle representing a segment of a golf hole and each rectangle being characterized based on how the rectangle is bounded by canopy, and wherein the CFD model uses linear interpolation to map velocity components from an end of one rectangle to a beginning of a next rectangle.”
Rauchholz et al. (US PGPub 20130184089) teaches obtaining speed information for fairway, rough, and green.  However, Rauchholz has no teaching of mapping velocity components from one segment to another or of modeling the segments as rectangles bounded by canopy.

Quintavalla et al. (US PGPub 20170323236) discloses a polygon matching system that can fill in the shape of each hole for teeing ground through the fairways, rough, hazards, bunkers, and to the putting greens with shapes including rectangles.  However, there is no suggestion of applying this to a linear interpolation mapping velocity components from an end of one rectangle to the beginning of the next.  Indeed, Quintavalla is intended for use in maintaining golf courses, not for modeling of wind or flights of balls at all.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977. The examiner can normally be reached 9:30 am - 7 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM R CASEY/           Examiner, Art Unit 2862                                                                                                                                                                                             
/JOHN E BREENE/           Supervisory Patent Examiner, Art Unit 2864